Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a loudspeaker comprising a single speaker box with at least one driver, a waveguide having a pair of opposing walls that are fixed with respect to the at least one driver, and at least one adjustable wall that is adjustable relative to the at least one driver, and at least one fin, as specifically claimed in claim 1, wherein the at least one fin is coupled to the waveguide for accommodating a gap between the pair of opposing walls and the at least one adjustable wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patronis (US 5,004,067) teaches a speaker arrangement comprising a middle frequency driver, a high frequency driver, a middle frequency horn (50) and a high frequency horn (51), wherein the middle frequency horn is formed of opposite side walls (53) and opposite top and bottom walls (54) to define a throat (55) at a rear end of the horn (50) and a mouth (56) at a front end.

Enenkl et al. (US 10,701,477) teaches a loudspeaker comprising an acoustic waveguide (210), wherein the acoustic waveguide is configured to change its shape in order to change the directivity of sound emitted by the loudspeaker.
Bridge et al. (US 2014/0353074) teaches a loudspeaker mounting and adjustment system, wherein the system comprises a vertical array of the loudspeaker cabinets that can be suspended from a ceiling and that enables the horizontal and vertical angle of the sound dispersion field to be adjusted remotely and/or automatically while the system is suspended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
September 7, 2021